By the Court.
It is ordered and adjudged that the writ of mandamus prayed for be, and the same hereby is, denied, for the reason that the respondent has no right to institute an action against the employer for the collection of the penalty imposed for the violation of a specific requirement prior to the payment by the respondent of such penalty to the injured party, and the respondent has not heretofore made such payment by reason of the fact that the respondent has been enjoined by the trial court, the appellate court, and by this court, from making such payment.

Writ denied.

Jones, Matthias, Day, Allen and Kinkade, JJ., concur.
Marshall, C. J., dissents.
Stephenson, J., not participating.'